DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation “the pattern electrode” (line 4).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “pattern electrode.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 14, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20150062240 A) in view of Joo et al (US 2012/0188295 A1).

A copy of the Lim et al (US 2017/0153525 A1) document has been provided as a translation of the Lim et al (KR 20150062240 A) document.

Regarding claim 1, Lim discloses a transmittance-variable device comprising: 
a transmittance-variable film [e.g., Figs. 1, 2 : 120, 150, 170] capable of being switched between a transparent mode [e.g., Fig. 2] and a black mode [e.g., Fig. 1] depending on application of a voltage signal (e.g., see Paragraph 63); and 
a power source [e.g., Paragraph 48: electrical power source of applied voltage] for applying a voltage signal such that the intensity of the voltage signal changes with time to implement the black mode [e.g., Paragraph 45: voltage applied in high-transmittance / ”transparent mode” Fig. 2, zero voltage applied in low-transmittance / “black mode” Fig. 1], 
wherein the transmittance-variable film comprises: 
a first electrode substrate [e.g., Figs. 1, 2 : 120], 
an electrophoretic layer [e.g., Figs. 1, 2 : 170], and 
a second electrode substrate [e.g., Figs. 1, 2 : 150] sequentially arranged (e.g., see Paragraphs 45-87).

Lim does not appear to expressly disclose the intensity of the voltage signal decreases with time, as instantly claimed
However, Joo discloses a transmittance-variable film [e.g., Fig. 15 : 1510, 1530, 1540] capable of being switched between a transparent mode [e.g., Fig. 15d] and a black mode [e.g., Fig. 15b] depending on application of a voltage signal (e.g., see Paragraphs 185-209); and
a power source [e.g., Fig. 9: V] for applying a voltage signal such that the intensity of the voltage signal decreases with time to implement the black mode (e.g., see Fig. 32; Paragraphs 321, 329).

Lim and Joo are analogous art, because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Joo’s display elements with Lim’s device, so as to enable display of various patterns and reduce power consumption.

Regarding claim 2, Lim discloses the first electrode substrate comprises a pattern electrode layer [e.g., Figs. 1, 2 : 120] and the second electrode substrate comprises an overall electrode layer [e.g., Figs. 1, 2 : 150] (e.g., see Paragraphs 45-65).

Regarding claim 3, Joo discloses an electrophoretic layer comprises a dispersion solvent [e.g., Fig. 15 : 1514] and charged particles [e.g., Fig. 15 : 1512] (e.g., see Paragraphs 185-209).

Regarding claim 4, Joo discloses the charged particles comprise one or more particles selected from the group consisting of carbon black, ferric oxides, chromium copper (CrCu) and aniline black (e.g., see Paragraphs 37, 127, 175).

Regarding claim 5, Lim discloses the charged particles are dispersed in the dispersion solvent to implement the black mode, and wherein the charged particles move to the pattern electrode to implement the transparent mode (e.g., see Figs. 1-2; Paragraphs 45-63).

Regarding claim 6, Joo discloses the power source applies a square-wave voltage signal (e.g., see Figs. 27, 28, 32; Paragraphs 319-329).

Regarding claim 14, Joo discloses the power source applies a voltage signal having a constant voltage intensity with time to implement the transparent mode (e.g., see Figs. 27, 28, 32, 55b; Paragraphs 319-329, 394-395).

Regarding claim 15, Joo discloses an absolute value of the voltage to implement the transparent mode is larger than an absolute value of the voltage to implement the black mode (e.g., see Figs. 27, 28, 32, 55b; Paragraphs 319-329, 394-395).

Regarding claim 17, Lim discloses the transmittance-variable film satisfies Equation 1 below: TDAB - TDBB < 13% wherein, TDAB is the transmittance in the black mode after driving with a voltage signal, and TDBB is the transmittance in the black mode before driving with a voltage signal (e.g., see Paragraphs 83-87).

Regarding claim 18, Joo discloses the transmittance-variable film has transmittance of less than 18% in the black mode after driving with a voltage signal, and transmittance of 20% or more in the transmittance mode after driving with a voltage signal (e.g., see Fig. 55b; Paragraphs 319-329, 394-395).

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 21, Lim discloses a smart window comprising the transmittance-variable device (e.g., see Paragraph 19).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20150062240 A) and Joo et al (US 2012/0188295 A1) as applied to claim 1 above, and further in view of Telfer et al (US 2014/0340430 A1).

Regarding claim 7, Lim and Joo do not appear to expressly disclose the power source applies a voltage signal such that the intensity of the voltage signal decreases with a continuous slope or decreases in steps with time to implement the black mode, as instantly claimed.
However, Telfer discloses a power source applies a voltage signal such that the intensity of the voltage signal decreases with a continuous slope or decreases in steps with time to implement the black mode (e.g., see Figs. 15E-15J; Paragraphs 255-258).

Lim, Joo and Telfer are analogous art, because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Telfer’s display elements with Lim’s and Joo’s combined device, so as to enable quick and accurate display of images.

Regarding claim 8, Telfer discloses the power source applies a voltage signal such that the intensity of the voltage signal decreases from -25 V to -5 V with time to implement the black mode (e.g., see Figs. 15B; Paragraphs 255-258).

Regarding claim 9, Telfer discloses the power source applies a plurality of voltage signals in which the intensity of the voltage signals decreases in steps with time to implement the black mode, where the plurality of voltage signals each have the same time and frequency (e.g., see Figs. 15G-15J; Paragraphs 187, 204, 228, 255-258).

Regarding claim 10, Telfer discloses the power source applies a voltage signal having a frequency of 30 Hz to 100 Hz and an application time of 10 seconds or less to implement the black mode (e.g., see Figs. 15G-15J; Paragraphs 187, 204, 228, 255-258).

Regarding claim 11, Telfer discloses the power source maintains 0 V after application of the voltage signal to implement the black mode (e.g., see Figs. 15E-15J; Paragraphs 255-258).

Regarding claim 12, Telfer discloses the power source further applies a reverse voltage signal [e.g., negative voltage] after application of a minimum intensity voltage signal [e.g., zero volts] in the plurality of voltage signals to implement the black mode (e.g., see Figs. 15E-15J; Paragraphs 255-258).

Regarding claim 13, Telfer discloses the reverse voltage signal has a voltage intensity of 10 V to 20 V, a frequency of 10 Hz to 50 Hz and an application time of 10 seconds or less (e.g., see Figs. 15G-15J; Paragraphs 187, 204, 228, 255-258).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20150062240 A) and Joo et al (US 2012/0188295 A1) as applied to claim 15 above, and further in view of Sakamoto (US 2009/0267969 A1).

Regarding claim 16, Lim discloses the power source applies a voltage signal having a voltage intensity of 10 V to 50 V (e.g., see Paragraph 68).

Joo discloses the power source applies a voltage signal having an application time of 10 seconds to 50 seconds to implement the transparent mode (e.g., see Fig. 55b; Paragraphs 394-395).

Lim and Joo do not appear to expressly disclose a frequency of 300 Hz to 700 Hz, as instantly claimed.
However, Sakamoto discloses a frequency of 300 Hz to 700 Hz to implement the transparent mode (e.g., see Paragraph 18).

Lim, Joo and Sakamoto are analogous art, because they are from the shared inventive field of electrophoretic displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sakamoto’s frequency with Lim’s and Joo’s combined device, so as to enable fast and accurate display of images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to transmittance-variable devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
5 May 2022